NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2837-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KAHSEEM ALLAH-SHABAZZ,
a/k/a KAHSEEM PATTERSON,
KAHSEEM ALLAH, DAVID
BLACK, TRYONE BLOCK,
JASON ZIMMONS and
KAHSEEM S. POWER,

     Defendant-Appellant.
____________________________

                   Submitted February 3, 2021 – Decided March 2, 2021

                   Before Judges Geiger and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 16-07-0635.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Kimmo Z. H. Abbasi, Designated Counsel,
                   on the brief).
            Camelia M. Valdes, Passaic County Prosecutor,
            attorney for respondent (Kerry Salkin, Assistant
            Prosecutor, of counsel and on the brief).

PER CURIAM

      Defendant Kahseem Allah-Shabazz appeals from the denial of his petition

for post-conviction relief (PCR) following an evidentiary hearing. We affirm.

      We discern the following facts from the record. On November 6, 2015,

defendant committed three armed robberies in Paterson by pointing a handgun

at the victims and stealing their cell phones. A Passaic County grand jury

returned an indictment that charged defendant with three counts of first-degree

robbery, N.J.S.A. 2C:15-1, and fourteen related weapons and drug offenses. 1

      On April 13, 2017, defendant pled guilty to three counts of first -degree

robbery in exchange for a recommended sentence of three concurrent ten-year

terms, subject to the parole ineligibility and mandatory parole supervision

imposed by the No Early Release Act, N.J.S.A. 2C:43-7.2, dismissal of the

remaining counts, and "equitable jail credit" from February 5, 2016 to April 13,




1
  The additional fourteen counts included: first-degree unlawful possession of
a weapon, N.J.S.A. 2C:39-5(j); second-degree possession of a weapon for an
unlawful purpose, N.J.S.A. 2C:39-4(a)(1); second-degree unlawful possession
of a weapon, N.J.S.A. 2C:39-5(b); and second-degree certain persons not to have
weapons N.J.S.A. 2C:39-7(b)(1).
                                                                        A-2837-18T4
                                       2
2017.    The prison terms would also run concurrent to defendant's federal

sentence.

        During the thorough plea hearing, defendant acknowledged that he

understood he would be pleading guilty to three armed robberies and the

recommended sentence. Defendant indicated that he wanted to go forward with

the guilty pleas and had no questions about the plea agreement.

        Defendant confirmed that he filled out the plea form with the assistance

of his attorney, his answers on the plea form were truthful, and he initialed and

signed the form of his own free will. He also acknowledged he understood his

sentencing exposure, including the period of parole ineligibility and parole

supervision under NERA. 2 Defendant further acknowledged that by pleading

guilty he was giving up his right to trial by jury, the presumption of innocence,

the right to confront the State's witnesses and to present his own witnesses, the

right to remain silent, and the right to file pretrial motions.

        Defendant also confirmed that he was sure he wanted to plead guilty, that

no one forced or threatened him to plead guilty, and that no one made any

promises to him other than the terms of the plea agreement.           He further


2
  Although the judge mistakenly stated the maximum exposure on each armed
robbery count was a ten-year term, the plea form correctly indicated that the
exposure was a twenty-year term on each, for a total of sixty years.
                                                                         A-2837-18T4
                                          3
confirmed that he was satisfied with his attorney's advice, he had enough time

to discuss the case with his attorney, and his attorney has answered all of his

questions to his satisfaction.

      Defendant acknowledged he was pleading guilty of his own free will and

because he was, in fact, guilty. He then acknowledged that all of his answers

were truthful, that he had no questions, and that there was nothing about the

proceeding that he did not understand.

      Defendant provided a factual basis for the plea, acknowledging that on

November 6, 2015, he committed the armed robberies of three separate victims

with a loaded handgun and stole their cell phones. The judge accepted the guilty

pleas, finding they were supported by an adequate factual basis and were entered

"knowingly, intelligently and voluntarily and not as a result of any threats or

promises or inducements not disclosed on the record."

      On June 5, 2017, defendant was sentenced in accordance with the plea

agreement to three concurrent ten-year NERA terms. The judge noted that

defendant's criminal record stretched back to 1995, he had been previously

convicted of attempted murder and several drug offenses, and he had served

several prison terms. He found aggravating factors three (risk of re-offending),

six (prior criminal record), and nine (need for deterrence). See N.J.S.A. 2C:44-


                                                                        A-2837-18T4
                                         4
1(a)(3), (6), (9). The judge also found that the aggravating factors outweighed

the nonexistent mitigating factors. Defendant did not file a direct appeal.

       On October 11, 2017, defendant filed a pro se PCR petition alleging

ineffective assistance of counsel. The application included a post-sentence

motion to withdraw his guilty plea pursuant to Rule 3:21-1. Counsel was

appointed to represent him and filed a supplemental brief.

       Judge Scott J. Bennion determined that an evidentiary hearing was

warranted. During the hearing, trial counsel James V. Pomaco and defendant

testified.

       Pomaco testified that he met with defendant before each court hearing.

He indicated that he had received all of the discovery in the case before

defendant pled guilty, including the report from the Officer Luis Pagan of the

Passaic County Sheriff's Department that discussed the perpetrator wearing a

mask. That report was in defendant's possession from the discovery in his

federal case. It was also included in the discovery from this case. Pomaco

reviewed the report himself and then with defendant. They discussed the report

and issues related to it. Both were familiar with the report. The report was taken

into consideration in terms of whether defendant should accept the plea offer.




                                                                          A-2837-18T4
                                        5
       Pomaco reviewed the discovery and the entire file with defendant at the

jail, including all the witnesses' statements. When asked whether defendant

requested filing a motion for a Wade3 hearing, Pomaco testified:

                   I don't believe we contemplated filing a Wade
             hearing. I didn't find it necessary.

                   Also, with regards to resolving the case, he was
             looking at a substantial sentence. And we were able to
             negotiate – a very fair and reasonable offer.

                   So, we decided it would [be] the best option for
             him to take the – the deal that was on the table.

Pomaco did not recall defendant continuously asking for a Wade hearing.

       On redirect, Pomaco confirmed that he had lengthy discussions with the

prosecutor about how to resolve the case. Defendant participated in one of those

discussions, which included an explanation of the proofs against him. The

prosecutor explained to defendant that he was eligible for a life sentence because

of his significant criminal history and that if he filed a Wade motion, the

prosecutor's office would revoke the plea offer and proceed to trial. Pomaco

also discussed this risk with defendant during other meetings with him.

       Pomaco reiterated that he expressed it would be in defendant's best

interest to not file the Wade motion in order to take advantage of a very


3
    United States v. Wade, 388 U.S. 218 (1967).
                                                                          A-2837-18T4
                                        6
reasonable plea offer and avoid the extremely strong evidence against him in a

trial that would expose him to a very lengthy sentence. Pomace testified that

"[i]t was . . . a very reasonable offer and [defendant] knew the risk and we took

the deal."

      Defendant testified that he initially received the discovery from his federal

public defender.     Defendant shared that discovery with Pomaco at his

arraignment and claimed he told him that he wanted a Wade hearing to challenge

the identifications by the witnesses because they said the robber had a mask. He

claimed he received no discovery from Pomaco, not even the witnesses'

statements. At the next court appearance, defendant gave Pomaco a handwritten

letter stating he wanted a Wade hearing to suppress evidence.

      Defendant claimed that if he had seen the witnesses' statements, he would

never have pled guilty. Defendant admitted the State could have convicted him

of the drug offenses because he was selling drugs and the drugs were his. He

confirmed discussing the plea offer with Pomaco, who told him to take the deal

or go to trial. Defendant claimed Pomaco never discussed the motions or

strategy with him and "never came to see [him] anywhere" other than the

courtroom.




                                                                           A-2837-18T4
                                        7
      On cross-examination, defendant testified that Pomaco told him at the

arraignment that he did not have the three witness statements. Pomaco did not

tell him to take a plea at the arraignment. Defendant claimed he first heard the

plea offer the day of the plea hearing but admitted he met with Pomaco on every

court date. Defendant could not recall the dates of the seven court appearances

that took place after the arraignment. On redirect, defendant confirmed that he

spoke to Pomaco about the case every time he went to court.

      In his written decision, Judge Bennion found Pomaco's testimony to be

credible, noting "the forthright manner in which he responded to the questions

of both the court and the attorneys, as well as the objective reasonableness of

his testimony." Implicit in that finding was that defendant's version was not

believable.

      After recounting defendant's testimony during the plea hearing and the

evidence adduced at the evidentiary hearing, the judge made the following

findings:

                     [Defendant] is claiming that he only learned after
              entering his guilty plea that the eyewitnesses gave
              statements claiming that the actors were wearing ski
              masks during the robberies, and that defense counsel
              should have file[d] a Wade motion in this matter, which
              [defendant] also claims he had been telling counsel to
              file during the time that led up to the plea being entered.


                                                                            A-2837-18T4
                                          8
                  Having considered all the evidence presented, as
            well on the testimony of [defendant] and Mr. Pomaco,
            this court finds that Mr. Pomaco met with [defendant]
            prior to the plea being entered, that at the time Mr.
            Pomaco had full discovery, including the witness
            statements and the Passaic County Sheriff's Department
            report, which described the actors as wearing masks,
            and ultimately, both [defendant] and Mr. Pomaco
            decided that it was in the [defendant's] best interest to
            accept what Mr. Pomaco described as a fair and
            reasonable plea offer.

                   This court further notes that even without the
            ability to see the [defendant's] face due to his wearing
            a ski mask, [defendant] matched several other aspects
            of the description given by the three (3) victims such as
            being a black male, short (5'8"), stocky (250 or 270
            pounds), wearing all black clothing, and possessing a
            semi-automatic handgun (found to have been discarded
            by [defendant] during a foot chase). Also, an
            unoccupied vehicle registered to [defendant], who lived
            in Lodi, Bergen County, was found with its engine
            running in the vicinity of where [defendant] was
            apprehended in Paterson.

                  This court finds that Mr. Pomaco's performance
            in representing [defendant] was within the scope of
            competence demanded of an attorney in criminal cases,
            that he did not perform in an erroneous manner in any
            fashion, that [defendant] consulted with him in
            considering all the proofs and the potential downsides
            of potentially multiple convictions, and that they both
            wisely chose to accept the State's plea offer.

Based on these findings, the judge rejected defendant's arguments and denied

the petition. This appeal followed.


                                                                        A-2837-18T4
                                       9
      On appeal, defendant argues:

            [POINT ONE]

            THE PCR COURT ERRED                    IN DENYING
            DEFENDANT'S    PETITION                FOR   POST-
            CONVICTION RELIEF.

            [POINT TWO]

            PETITIONER'S PLEA WAS NOT KNOWINGLY,
            VOLUNTARILY AND INTELLIGENTLY GIVEN.

      When a guilty plea is involved, a defendant must satisfy two criteria to set

aside the plea based on ineffective assistance of counsel. State v. Nuñez-Valdéz,

200 N.J. 129, 139 (2009). The defendant must demonstrate that "(i) counsel's

assistance was not 'within the range of competence demanded of attorneys in

criminal cases'; and (ii) 'that there is a reasonable probability that, but for

counsel's errors, [the defendant] would not have pled guilty and would have

insisted on going to trial.'"   Ibid. (alteration in original) (quoting State v.

DiFrisco, 137 N.J. 434, 457 (1994)). "A reasonable probability is a probability

sufficient to undermine the confidence in the outcome."            Strickland v.

Washington, 466 U.S. 668, 694 (1984). The defendant must also show that

doing so "would have been rational under the circumstances," Padilla v.

Kentucky, 559 U.S. 356, 372 (2010). Accord Nuñez-Valdéz, 200 N.J. at 139.



                                                                          A-2837-18T4
                                      10
      When a claim of ineffective assistance of counsel is based on the failure

to file a Wade motion, the defendant must prove that his claim that the out-of-

court identifications made by the three victims are inadmissible is meritorious.

See State v. Fisher, 156 N.J. 494, 501 (1998) ("when counsel fails to file a

suppression motion, the defendant not only must satisfy both parts of the

Strickland test but also must prove that his Fourth Amendment claim is

meritorious") (citing Kimmelman v. Morrison, 477 U.S. 365, 375 (1986)); State

v. Roper, 378 N.J. Super. 236 (App. Div. 2005) (inadequacy not shown where

counsel failed to file a meritless suppression motion).

      Our review of a PCR claim after a court has held an evidentiary hearing

"is necessarily deferential to [the] PCR court's factual findings based on its

review of live witness testimony." State v. Nash, 212 N.J. 518, 540 (2013); see

also State v. O'Donnell, 435 N.J. Super. 351, 373 (App. Div. 2014) ("If a court

has conducted an evidentiary hearing on a petition for PCR, we necessarily defer

to the trial court's factual findings."). Where an evidentiary hearing has been

held, we do not disturb "the PCR court's findings that are supported by sufficient

credible evidence in the record." State v. Pierre, 223 N.J. 560, 576 (2015)

(quoting Nash, 212 N.J. at 540). We review any legal conclusions de novo.

Nash, 212 N.J. at 540-41 (citing State v. Harris, 181 N.J. 391, 415-16 (2004)).


                                                                          A-2837-18T4
                                       11
      Applying this standard of review, we are not persuaded by defendant's

arguments. We are satisfied that Judge Bennion's findings of fact, credibility

determinations, and conclusions are well supported by the credible evidence in

the record. We affirm the denial of defendant's petition substantially for the

reasons expressed in Judge Bennion's well-reasoned written decision. We add

the following comments.

      Defendant was facing three first-degree robbery charges, one first-degree

and two second-degree weapons charges, and numerous drug charges. He was

exposed to potential consecutive sentences and possible life imprisonment.

Trial counsel was able to negotiate a very favorable plea offer of an aggregate

ten-year NERA term, running concurrently to the sentences imposed on

defendant's other State and federal charges. Under the offer, fourteen counts

were to be dismissed, and defendant would receive the minimum ten-year term

for first-degree offenses. Defendant received the recommended sentence. On

the other hand, had defendant filed a Wade motion, the prosecutor would have

revoked the plea offer.

      Defendant has not shown that trial counsel's assistance fell below the

range of competence demanded of attorneys in criminal cases. He has not

demonstrated that a Wade hearing would have been successful or that he was


                                                                       A-2837-18T4
                                     12
coerced or improperly pressured to plead guilty so as to render his plea

involuntary. Nor has he demonstrated there is a reasonable probability that, but

for counsel's errors, he would not have pled guilty and would have insisted on

going to trial and that it would have been rational to do so under the

circumstances. On the contrary, defendant's testimony during the plea hearing

belies his claims. Mere dissatisfaction with a plea bargain, coupled with attacks

on counsel's strategy, does not present a cognizable claim for PCR. See Nash,

212 N.J. at 542 ("Mere dissatisfaction with a 'counsel's exercise of judgment' is

insufficient to warrant overturning a conviction."); State v. Fritz, 105 N.J. 42,

54 (1987) ("complaints 'merely of matters of trial strategy' will not serve to

ground a constitutional claim of inadequacy").        Accordingly, defendant's

petition was properly denied.

      Defendant's motion to withdraw his guilty plea also lacked merit. A post-

sentencing motion to withdraw a guilty plea may only be granted "to correct a

manifest injustice." R. 3:21-1; accord State v. Fischer, 38 N.J. 40, 48 (1962);

State v. Deutsch, 34 N.J. 190, 198 (1961). The burden is on the defendant to

show why his plea should be withdrawn. State v. Huntley, 129 N.J. Super. 13,

17 (App. Div. 1974).




                                                                         A-2837-18T4
                                      13
      In State v. Slater, the Court set forth four factors to consider in evaluating

a motion to withdraw a guilty plea: "(1) whether the defendant has asserted a

colorable claim of innocence; (2) the nature and strength of defendant's reasons

for withdrawal; (3) the existence of a plea bargain; and (4) whether withdrawal

would result in unfair prejudice to the State or unfair advantage to the accused."

198 N.J. 145, 157-58 (2009). Based on the trial court's fully supported findings,

defendant did not meet his burden.

      First, defendant did not demonstrate a colorable claim of innocence. His

basis for relief is that witnesses told law enforcement that the robber was

wearing a mask and that he could prove he was not wearing a mask. Even so,

defendant matched several aspects of the descriptions provided by the victims,

including his height and build; in addition, defendant took flight, he possessed

a semi-automatic handgun, and his car was found nearby the robberies with its

engine running. Moreover, "[a] bare assertion of innocence is insufficient to

justify withdrawal of a plea." Id. at 158. Defendant's claim that he was not

wearing a mask is just that. Here, the "evidence that was available to the

prosecutor and to the defendant through our discovery practices at the time the

defendant entered the plea of guilt . . . serve[d] to rebut the assertion of




                                                                            A-2837-18T4
                                       14
innocence[.]"   Id. at 158-59 (quoting State v. Smullen, 118 N.J. 408, 418

(1990)).

      Second, defendant cannot show fair and just reasons for withdrawal.

Defendant's claim that he was pressured and coerced by trial counsel to plead

guilty is belied by his directly contrary testimony during the plea hearing. His

claim that trial counsel failed to file a Wade motion is refuted by Pomaco's

credible testimony that a strategic decision was made to not file the motion to

avoid revocation of the favorable plea offer.

      Third, the presence of a very favorable negotiated plea agreement weighs

in favor of the State. As we have noted, defendant was facing a barrage of

serious charges and the potential for consecutive sentences and life

imprisonment. His attorney negotiated a very favorable recommended sentence.

      Fourth, "[t]he State is not required to show prejudice if a defendant fails

to offer proof of other factors in support of the withdrawal of a plea." Id. at 162

(citing United States v. Jones, 336 F.3d 245, 255 (3d Cir. 2002)).

      Affirmed.




                                                                           A-2837-18T4
                                       15